


THIRD AMENDMENT TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT, dated
as of June 1, 2015 (this “Amendment”) is entered into by CINCINNATI BELL
WIRELESS, LLC, a Delaware corporation (the “Exiting Originator”), the remaining
Originators listed on the signature pages hereto (each, a “Continuing
Originator”; and collectively, the “Continuing Originators”), CINCINNATI BELL
FUNDING LLC, a Delaware limited liability company (the “Company”) and CINCINNATI
BELL INC. (“CB”), an Ohio corporation, as sole member of the Company and as
Servicer.
BACKGROUND:
A.    The Exiting Originator, the Continuing Originators, the Company and CB
have entered into that certain Amended and Restated Purchase and Sale Agreement,
dated as of June 6, 2011 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
B.    The Exiting Originator desires to no longer be a party to the Agreement
and to be relieved of all rights and obligations thereunder (other than such
obligations which by their express terms survive termination of the Agreement).
C.    The parties hereto desire to amend the Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement or in the Receivables Purchase Agreement (as defined in the
Agreement).
SECTION 2.Amendments. The Agreement is hereby amended as follows:
(a)Clause (a) of Section 1.1 of the Agreement is amended by deleting the word
“CBW” in each place where it appears therein and substituting “Cincinnati Bell
Wireless, LLC”.
(b)Section 8.1 of the Agreement is amended by replacing the proviso thereto in
its entirety with the following:
provided that, if any “Purchase and Sale Termination Event” set forth in clauses
(a) through (e) listed above shall have occurred with respect to CBT, such
Purchase and Sale Termination Event shall be deemed to have occurred with
respect to all Transferors.
(c)Schedule I to the Agreement is amended and restated in its entirety as
Schedule I attached hereto.
(d)Schedule II to the Agreement is amended and restated in its entirety as
Schedule II attached hereto.
(e)Schedule III to the Agreement is amended and restated in its entirety as
Schedule III attached hereto.
(f)Schedule IV to the Agreement is amended and restated in its entirety as
Schedule IV attached hereto.
SECTION 3.Removal of Exiting Originator. The parties hereto hereby agree that
upon the effectiveness of this Amendment, the Exiting Originator shall no longer
be party to the Agreement and shall no longer have any obligations or rights
thereunder (other than such obligations which by their express terms survive
termination of the Agreement).
SECTION 4.Representations and Warranties. Each of the Exiting Originator, the
Continuing Originators, the Company and CB hereby represents and warrants as
follows:
(a)Representations and Warranties. The representation and warranties made by it
in the Agreement, as amended by this Amendment, and in the other Transaction
Documents are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date).



--------------------------------------------------------------------------------




(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with the terms thereof.
(c)No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Purchase and Sale Termination Event
or Unmatured Purchase and Sale Termination Event exists or shall exist.
SECTION 5.Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “the Purchase and Sale
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein. Upon the effectiveness of this Amendment and at all times
thereafter, references to the Exiting Originator (in such capacity or in any
other capacity, including, without limitation, its individual capacity) in the
Agreement or any other Transaction Document or in any other agreement or
document related to any of the foregoing shall be deemed to be read to take into
effect the transactions contemplated by this Amendment.
SECTION 6.Effectiveness. This Amendment shall become effective as of the date
hereof upon receipt by the Administrator of the following, each in form and
substance satisfactory to the Administrator: (a) evidence that each of the
conditions to effectiveness set forth in that certain Eighth Amendment to the
Amended and Restated Receivables Purchase Agreement, dated as of even date
herewith, shall have been satisfied and (b) counterparts of this Amendment duly
executed by each of the other parties hereto.
SECTION 7.Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York. This Amendment may
be executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery by facsimile or email of an executed signature page of this
Amendment shall be effective as delivery of an executed counterpart hereof. The
various headings of this Amendment are included for convenience only and shall
not affect the meaning or interpretation of this Amendment, the Agreement or any
provision hereof or thereof.
[Signature Pages Follow]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
 
 
CINCINNATI BELL WIRELESS, LLC,
 
 
 
 
as the Exiting Originator
 
 
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
 
Name:
Christopher C. Elma
 
 
 
Title:
Vice President and Treasurer
 


S-1

--------------------------------------------------------------------------------




 
 
 
CINCINNATI BELL FUNDING LLC
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL INC., as sole member of
 
 
 
Cincinnati Bell Funding LLC
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL INC.,
 
 
 
as Servicer
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer


S-2

--------------------------------------------------------------------------------




 
 
 
ORIGNATORS:
 
 
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE INC.,
 
 
 
as an Orignator
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL TELEPHONE COMPANY
 
 
 
LLC, as an Orignator
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL EXTENDED TERRITORIES
 
 
 
LLC, as an Originator
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL TECHNOLOGY SOLUTIONS
 
 
 
INC., as an Originator
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
EVOLVE BUISNESS SOLUTIONS LLC
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer
 
 
 
 
 
 
 
CINCINNATI BELL ANY DISTANCE OF
 
 
 
VIRGINIA LLC
 
 
 
 
 
 
By:
/s/ Christopher C. Elma
 
 
Name:
Christopher C. Elma
 
 
Title:
Vice President and Treasurer


S-3

--------------------------------------------------------------------------------




 
 
 
Consented to:
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
as Administrator
 
 
 
 
 
 
By:
/s/ Mark Falcione
 
 
Name:
Mark Falcione
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
 
as Purchaser Agent
 
 
 
 
 
 
By:
/s/ Mark Falcione
 
 
Name:
Mark Falcione
 
 
Title:
Executive Vice President


S-4

--------------------------------------------------------------------------------




 
 
 
REGIONS BANK
 
 
 
as Purchaser Agent
 
 
 
 
 
 
By:
/s/ Kathy Myers
 
 
Name:
Kathy Myers
 
 
Title:
Vice President




S-5